                                            r·
 AO 442 (Rev. I I/11) Arrest Warrant                                                                                                         NPS-Matthew Tiger

                  REC.= iVED      BY:~     NITED STATES DISTRICT COURT
        DATE:_-?l L~lce>~ TIME:L1 :Cx:,) Pl'--                      for the
                                                         Eastern District of Tennessee
                 U.S. MARSHAL E/TN
                   KN OXVILLE, TN
                  United States of America
                                  V.                                  )
                      Jimmy Dean Williams                             )        Case No.        3:)0°-CR-----'2_ -
                                                                                                                3 =-----
                                                                      )
                                                                      )                          21                          F l                           [O
                                                                      )
                                                                      )
                               Defendant                                                                                                    MAR 2 6 2021
                                                     ARREST WARRANT                                              Clerk, U. S. District Court
                                                                                                                Eastern District of Tennessee
To:       Any authorized law enforcement officer                                                                        At Knoxville

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)                      Jimmy Dean Williams
who is accused of an offense or violation based on the following document filed with the court:

ref   Indictment           0    Superseding Indictment       0 Information        0 Superseding Information                                       O Complaint
0 Probation Violation Petition             0 Supervised Release Violation Petition               0 Violation Notice                               O Order of the Comi

This offense is briefly described as follows:

  Felon in possession of a firearm, in violation of Title 18, United States Code, Section 922(g)(1 ).




Date:   _ .:3
           --+-/_1l~/~/2_1_
              I I                                                                                 Issuing o)f(cer 's signatt;1re
                                                                                                                         \         -        .
                                                                                   JOHN-, L. MEDEtARIS,
                                                                                             ' ____
                                                                                                  _;/ . CLERK
City and state:        Knoxville, Tennessee                                         -

                                                                                        · · •'., ''    'Rrinted 1101ne and title ,
                                                                                            I · • • .,   1"1;.{ ·:·;r,- ' '._
                                                                                            . . \'                                           \

. - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -,                                         • ..._                1·,       \'


                                                                   Return                          ,      1 11   i   ,       •



          This warrant was received on a te)
at (city and state) 1/..     : /i      .


                                                                          ~ , · , · e , U n g office,·•, ,;gnatnce



                                                                                                       Printed name and title                       V


                                                                               2-- l 7 '-( -- 0 ~ ,g - o 9 o cy- 3"
         Case 3:21-cr-00028-KAC-DCP Document 12 Filed 03/26/21 Page 1 of 1 PageID #: 22
